DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, it is unclear whether the mass percentage is based on the alloy, the metal particle or the entire magnetic powder.
	Claims 7 and 11 suffer the same deficiency of claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-162,103 (“JP’103”).1
	Claim 1:  JP’103 teaches a magnetic powder comprising Fe-Al-Cr-based metal particle and a surface layer containing alumina as the main material (JP’103, para. 0006-0007).
	Claim 2:  JP’103 reports that the surface layer comprises oxide of chromium at a content lower than that of alumina (pages 6-7, para. 0017).
	
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al (US 2015/0332850).
	Claim 1:  Nishio teaches a soft magnetic powder comprising Fe-Al-Cr-based metal particle and an oxide-surface layer containing alumina as the main material (para. 0009).
	Claim 2:  The oxide surface layer comprises oxide of chromium at a content lower than that of alumina (Nishio, para. 0009).

	Claim 4:  Nishio teaches soft magnetic powder as discussed in claim 1 above; wherein the Al content is from 3 to 7 mass% and Cr is 2.5 to 7 mass% (para. 0011) which result in the mass ratio of Al:Cr being 1 to (3/2.5=) 1.2 which is well within the claimed range of 0.5 to 6.

Claim Rejections - 35 USC § 103
Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP’103.
	Claim 3:  JP’103 teaches magnetic powder according to the claimed invention as discussed above, wherein the metal powder comprises Al from 1 to 8 wt% and Cr from 1 to 30 wt% (para. 0007) which overlaps the claimed range of Al from 0.5 to 8 wt% and Cr from 0.5 to 13 wt%, respectively.  It has been held that the claims are considered anticipated or, in the alternative, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.  Here, the range as claimed would have been anticipated because it is within the range taught by JP’103; or alternatively, it would have been obvious to select the overlapping portion as held in In re Malagari.
In re Malagari, 182 U.S.P.Q 549.  Here, the range 0.5 to 1 as claimed would have been anticipated because it is within the range taught by JP’103; or alternatively, it would have been obvious to select the overlapping portion as held in In re Malagari.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al in view of either JP 2009-105170 (“JP’170”) or JP 2012-144810 (“JP’810”)
	Claim 5: Nishio teaches a powder magnetic core comprising (1) soft magnetic powder comprising Fe-Al-Cr-based metal particle and an oxide-surface layer containing alumina as the main material and (2) a binder (Nishio, para. 0009).  Nishio does not teach solvent in the binder.  JP’170 and JP’810 each suggest a soft magnetic core comprising Fe-alloy based magnetic powder wherein the core is formed by incorporating the use of solvent in a binder and mixing with the magnetic powder.  See JP’170, page 3 of the translation copy, 2nd paragraph; or JP’810, page 5 of the translation copy, Example 1.  In light of the teaching of either JP’170 or JP’810, the PHOSITA would have found it obvious to incorporate organic solvent in the binder in order to facilitate a uniform mixture.
	Claims 6-8:  See the rejections to claims 2-5 above.

	Claims 10-12:  See claim 9 above and rejections to claims 2-4 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference not furnished with this OA has been provided by Applicant.